During the present term of the court the judgment herein was reversed because of the fact the record showed that the complaint charged one offense and the information another and distinct offense. The State filed a motion for rehearing, setting out a mistake on the part of the clerk copying the information in the record, and filed a corrected transcript showing there was a proper information filed. The case is reinstated, to be considered upon its merits.
Appellant was charged with and convicted of keeping a disorderly house, the allegation being the house was disorderly by reason of the fact that intoxicating liquors were sold in it. The evidence shows the house was controlled by Savage. Appellant's connection with the house, if at all, was as employe in the pool-room department of the house, and his duties seemed to have consisted of placing the balls in the racks. There is no evidence showing that he was connected with the sale of intoxicating liquors as far as we understand this record. There is no evidence showing or tending to show that he was the keeper of the house, or in anywise concerned in the keeping of the house otherwise than as stated. On one occasion some of the witnesses testify they saw him sitting near the bar in the room where beer and soda water and things of that sort were sold, and he was seen by one witness to go to the cash regster and place fifty cents in it or get change for fifty cents, but this witness saw him sell nothing, and did not know why it was he went to the cash register, but there is no evidence, so far as we understand this record, that he ever sold or was concerned in selling, even as employe, any intoxicants. In this state of the record we are of opinion that the State has not made a case; therefore the judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 88